DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
[0020] is unclear and appears to require grammatical corrections,
[0025] is unclear and appears to require grammatical corrections.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a control device that “controls a combustion operation performed by the burner in accordance with a maximum temperature of the housing predetermined according to the combustion level”, however the claimed first, second, and, third sensors all detect temperature of hot water at various stages as it pertains to the channel in which the fluid is flowing and not the structure of the housing and it is unclear how the readings of the temperature sensors would be any indication of the temperature of the housing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando (9,228,759).  Ando discloses a hot water supply apparatus (1) which includes a burner (3), a housing (2), comprising a heat exchanger (4) heated by the burner (3) ; a water supply channel (5), supplying water to an inlet of the housing; a hot water outflow channel (6), to which hot water is supplied from an outlet of the housing (SEE Figure 1); a bypass channel (16), bypassing the housing and connected to the water supply channel and the hot water outflow channel; a first temperature sensor (19), detecting a temperature of the water supplied to the housing; a second temperature sensor (20), detecting a temperature of the hot water at the outlet of the housing; a third temperature sensor (21), detecting a temperature of the hot water supplied from the hot water supply apparatus after the bypass channel and the hot water outflow channel join (SEE Figure 1); and a control device (23, which includes 60, 61, 62, 63), controlling operation of the hot water supply apparatus, wherein the control device receives input of a set value of the temperature of the hot water supplied from the hot water supply apparatus (SEE column 6, lines 26-35), determines a combustion level of the burner based on the set value and amount of the hot water supplied from the hot water supply apparatus (SEE column 6, lines 26-32), and controls a combustion operation performed by the burner in accordance with a maximum temperature of the housing predetermined according to the combustion level (implicitly disclosed in Figures 3A & 3B and column 6, lines 53-59 and column 8, lines 43-67).  In re claim 2, Ando discloses that the burner burns at a plurality of combustion levels; the maximum temperature is set for each of the combustion level (illustrated in Figures 3A & 3B).  In re claims 3 & 4, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation; in this case the controller (23) of Ando is capable of meeting the condition of the maximum temperature of the housing when the combustion level of the burner is minimum is lower than the maximum temperature of the housing when the combustion level of the burner is maximum.  In re claims 5-8, Ando discloses in column 6, line 1-52 the capability of the control device to meet the limitation of “wherein in response to the combustion level being equal to or less than a preset combustion level, the maximum temperature of the housing when the set value is lower than a predetermined temperature is lower than the maximum temperature of the housing when the set value is higher than the predetermined temperature”, which is regarded as a statement of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.   In re claim 9, Ando implicitly discloses that the control device further detects that scale adheres inside the heat exchanger based on the temperature at the outlet of the housing, and, based on the detection that the scale adheres inside the heat exchanger, causes the hot water supply apparatus to perform a predetermined operation (SEE column 7, lines 6-10).  In re claim 10, Ando inherently discloses structure capable of meeting the condition of “wherein the maximum temperature of the housing is able to be changed based on any one of the temperature of the water supplied to the housing, the temperature of the hot water delivered from the housing, the temperature of the hot water supplied from the hot water supply apparatus, the set value, and a hot water supply capacity required for the hot water supply apparatus” since Ando discloses controlling the burner when the temperature sensors detect that a target hot water supply temperature hasn’t been reached (SEE column 6, lines 26-45).  In re claim 11, Ando discloses structure, namely a CPU, memory and the like (SEE column 6, lines 1-6) capable of carrying out the method executed by a computer for controlling a hot water supply apparatus, which includes receiving input of a set value of a temperature of hot water supplied from a hot water supply apparatus (column 6, lines 1-6), wherein the hot water supply apparatus comprises a burner (3) and a housing (2) that comprises a heat exchanger (4) heated by the burner; determining a combustion level of the burner based on the set value and amount of the hot water supplied from the hot water supply apparatus (SEE column 6, lines 26-32); and controlling a combustion operation performed by the burner in accordance with a maximum temperature of the housing predetermined according to the combustion level (implicitly disclosed in Figures 3A & 3B and column 6, lines 53-59 and column 8, lines 43-67).  In re claim 12, Ando meets the limitation that the burner burns at a plurality of combustion levels; the maximum temperature is set for each of the combustion level (illustrated in Figures 3A & 3B).  In re claims 13 & 14, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation; in this case the controller (23) of Ando is capable of meeting the condition of the maximum temperature of the housing when the combustion level of the burner is minimum is lower than the maximum temperature of the housing when the combustion level of the burner is maximum.  In re claims 15-18, Ando discloses in column 6, line 1-52 the capability of the control device to meet the limitation of “wherein in response to the combustion level being equal to or less than a preset combustion level, the maximum temperature of the housing when the set value is lower than a predetermined temperature is lower than the maximum temperature of the housing when the set value is higher than the predetermined temperature”, which is regarded as a statement of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.   In re claim 19, Ando implicitly discloses that the control device further detects that scale adheres inside the heat exchanger based on the temperature at the outlet of the housing, and, based on the detection that the scale adheres inside the heat exchanger, causes the hot water supply apparatus to perform a predetermined operation (SEE column 7, lines 6-10).  In re claim 20, Ando inherently discloses structure capable of meeting the condition of “wherein the maximum temperature of the housing is able to be changed based on any one of the temperature of the water supplied to the housing, the temperature of the hot water delivered from the housing, the temperature of the hot water supplied from the hot water supply apparatus, the set value, and a hot water supply capacity required for the hot water supply apparatus” since Ando discloses controlling the burner when the temperature sensors detect that a target hot water supply temperature hasn’t been reached (SEE column 6, lines 26-45).  

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narita (9,004,017).  Narita discloses a hot water supply apparatus (1), comprising: a burner (4); a housing (2), comprising a heat exchanger (5) heated by the burner; a water supply channel (6), supplying water to an inlet of the housing; a hot water outflow channel (7), to which hot water is supplied from an outlet of the housing; a bypass channel (16), bypassing the housing and connected to the water supply channel and the hot water outflow channel (SEE Figure 1); a first temperature sensor (17), detecting a temperature of the water supplied to the housing; a second temperature sensor (21), detecting a temperature of the hot water at the outlet of the housing; a third temperature sensor (22), detecting a temperature of the hot water supplied from the hot water supply apparatus after the bypass channel and the hot water outflow channel join; and a control device (12), controlling operation of the hot water supply apparatus, wherein the control device receives input of a set value of the temperature of the hot water supplied from the hot water supply apparatus (SEE column 3, lines 20-22), determines a combustion level of the burner based on the set value and amount of the hot water supplied from the hot water supply apparatus (SEE column 4, lines 39-48), and controls a combustion operation performed by the burner in accordance with a maximum temperature of the housing predetermined according to the combustion level (implicitly disclosed in column 4, lines 59-64 and column 5, lines 14-25).  In re claim 2, Narita further discloses that the burner burns at a plurality of combustion levels; the maximum temperature is set for each of the combustion level (SEE column 4, line 36 – column 5, line 28) (Narita discloses controlling the amount of gas and thus various combustion levels, depending on a pre-set temperature). In re claims 3 & 4, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation; in this case the controller (12) of Narita is capable of meeting the condition of the maximum temperature of the housing when the combustion level of the burner is minimum is lower than the maximum temperature of the housing when the combustion level of the burner is maximum (Narita discloses that the pre-set temperature works in conjunction with the controller to appropriately adjust the burners).  In re claims 5-8, Narita implicitly discloses in column 4, line 33 – column 5, line 25, the capability of the control device to meet the limitation of “wherein in response to the combustion level being equal to or less than a preset combustion level, the maximum temperature of the housing when the set value is lower than a predetermined temperature is lower than the maximum temperature of the housing when the set value is higher than the predetermined temperature”, which is regarded as a statement of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.   In re claim 9, Narita discloses that the control device further detects that scale adheres inside the heat exchanger based on the temperature at the outlet of the housing, and, based on the detection that the scale adheres inside the heat exchanger, causes the hot water supply apparatus to perform a predetermined operation (SEE column 2, lines 4-22).  In re claim 10, Narita discloses that the maximum temperature of the housing is able to be changed based on any one of the temperature of the water supplied to the housing, the temperature of the hot water delivered from the housing, the temperature of the hot water supplied from the hot water supply apparatus, the set value, and a hot water supply capacity required for the hot water supply apparatus (Narita discloses that the temperature can be adjusted by adjusting the burners via the controller based on sensed temperatures of the sensors (17, 21 and 22).  In re claim 11, Narita discloses structure capable of carrying out the method of the applicants claimed invention which is executed by a computer (ie: controller 12) for controlling a hot water supply apparatus, comprising: receiving input of a set value of a temperature of hot water supplied from a hot water supply apparatus (SEE column 3, lines 20-22), wherein the hot water supply apparatus comprises a burner (4) and a housing (2) that comprises a heat exchanger (5) heated by the burner; determining a combustion level of the burner based on the set value and amount of the hot water supplied from the hot water supply apparatus (SEE column 4, lines 39-48); and controlling a combustion operation performed by the burner in accordance with a maximum temperature of the housing predetermined according to the combustion level (implicitly disclosed in column 4, lines 59-64 and column 5, lines 14-25).  In re claim 12, Narita further discloses that the burner burns at a plurality of combustion levels; the maximum temperature is set for each of the combustion level (SEE column 4, line 36 – column 5, line 28) (Narita discloses controlling the amount of gas and thus various combustion levels, depending on a pre-set temperature).  In re claims 13 & 14, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation; in this case the controller (12) of Narita is capable of meeting the condition of the maximum temperature of the housing when the combustion level of the burner is minimum is lower than the maximum temperature of the housing when the combustion level of the burner is maximum (Narita discloses that the pre-set temperature works in conjunction with the controller to appropriately adjust the burners).  In re claims 15-18, Narita implicitly discloses in column 4, line 33 – column 5, line 25, the capability of the control device to meet the limitation of “wherein in response to the combustion level being equal to or less than a preset combustion level, the maximum temperature of the housing when the set value is lower than a predetermined temperature is lower than the maximum temperature of the housing when the set value is higher than the predetermined temperature”, which is regarded as a statement of intended use wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In re claim 19, Narita discloses that the control device further detects that scale adheres inside the heat exchanger based on the temperature at the outlet of the housing, and, based on the detection that the scale adheres inside the heat exchanger, causes the hot water supply apparatus to perform a predetermined operation (SEE column 2, lines 4-22).  In re claim 20, Narita discloses that the maximum temperature of the housing is able to be changed based on any one of the temperature of the water supplied to the housing, the temperature of the hot water delivered from the housing, the temperature of the hot water supplied from the hot water supply apparatus, the set value, and a hot water supply capacity required for the hot water supply apparatus (Narita discloses that the temperature can be adjusted by adjusting the burners via the controller based on sensed temperatures of the sensors (17, 21 and 22).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mase (9,726,400) and Mori et al (8,798,774) similarly teach hot water supply systems having controllers which adjust burners depending on a required set temperature.


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             November 15, 2022